EXHIBIT 10.4

FIRST AMENDMENT

FIRST AMENDMENT, dated as of March 28, 2016 (this “Amendment”), to the Amended
and Restated Credit Agreement, dated as of September 30, 2015 (the “Credit
Agreement”), among ALLSCRIPTS HEALTHCARE SOLUTIONS, INC., a Delaware corporation
(the “Borrower”), ALLSCRIPTS HEALTHCARE, LLC, a North Carolina limited liability
company (the “Co-Borrower” and, together with the Borrower, the “Borrowers”),
the lenders from time to time parties thereto and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
the Credit Agreement;

WHEREAS, the Borrowers have requested that the Required Lenders approve certain
amendments to the Credit Agreement as set forth herein; and

WHEREAS, pursuant to such request, the Required Lenders are willing to consent
to such amendments on the terms set forth herein;

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Borrowers, the Administrative Agent and the Required Lenders hereby
agree as follows:

 

section 1Definitions.  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

section 2Amendments to the Credit Agreement.

(a)Section 1.1 (Definitions).  Section 1.1 of the Credit Agreement is hereby
amended as follows:

 

(i)

by adding the following definitions in appropriate alphabetical order:

“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.”

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

509265-1496-14997-Active.18693373.11

--------------------------------------------------------------------------------

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”;

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.”

“Project Nathan”: the transaction disclosed to the Lenders as “Project Nathan”.

“Project Nathan Joint Venture”: the Joint Venture formed upon consummation of
Project Nathan, together with its subsidiaries (whether existing on such date or
later formed or acquired).

“Project Nathan Sub”: Andrews Henderson LLC, a Delaware limited liability
company.

“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”; and

 

(ii)

by amending clause (d) of the defined term “Defaulting Lender” to read as
follows:

“(d) has become the subject of a Bankruptcy Event or a Bail-In Action”

(iii) by amending the definition of “Joint Ventures” by inserting the following
proviso immediately prior to the “.” at the end thereof:

“; provided that the Project Nathan Joint Venture shall be a Joint Venture
hereunder so long as it is consolidated in the Borrower’s consolidated financial
statements in accordance with GAAP”

(iv)by amending the defined term “Subsidiary” to add the following sentence at
the end thereof:

“Notwithstanding the foregoing, the Project Nathan Joint Venture shall in no
event be a Subsidiary (except, at the election of the Borrower, pursuant to and
for the purposes set forth in the third sentence of this definition).”

(b)Section 2.23 (Defaulting Lenders). Section 2.23 of the Credit Agreement is
hereby amended by inserting after the text “If a Bankruptcy Event” the following
text: “or a Bail-In Action”.

(c)Section 4. (Representations and Warranties).  Section 4 of the Credit
Agreement is hereby amended by adding a new Section 4.21 to read as follows:

2

 

--------------------------------------------------------------------------------

“4.21EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.” 

(d)Section 7.8 (Investments).  Section 7.8 of the Credit Agreement is hereby
amended as follows:

 

(i)

by adding a new clause (t) after clause (s) thereof, to read as follows:

“(t) Investments in the Project Nathan Joint Venture (i) upon formation of such
Joint Venture; provided, that such Investments shall consist of (x) the
membership interests of the Project Nathan Sub (provided that the fair market
value of the assets of the Project Nathan Sub shall not exceed $300,000,000),
and (y) cash in an amount not to exceed $60,000,000 and (ii) during the five (5)
year period following the formation of such Joint Venture in an aggregate amount
not to exceed $17,000,000.”

(ii)by deleting the word “and” from the end of clause (r); and

 

(iii)

by deleting the period at the end of clause (s) and replacing it with “; and”.

(e)Section 7.10 (Transactions with Affiliates).  Clause (g) of Section 7.10 of
the Credit Agreement is hereby amended and restated as follows:

“(g)  transition service or similar arrangements, intellectual property
licenses, reseller agreements and similar arrangements entered into with the
Project Nathan Joint Venture upon consummation of the Investments contemplated
by Section 7.8(t)”

(f)Section 10.16(Releases of Guarantees and Liens).  Section 10.16(a) of the
Credit Agreement is hereby amended by adding the following as the last sentence
thereof:

“The guarantee of the Obligations by the Project Nathan Sub under the Security
Documents, and any and all Liens created by the Security Documents on the
membership interests issued by the Project Nathan Sub and the assets of the
Project Nathan Sub shall, in each case, be automatically terminated and released
(without the requirement of further action by any Person) effective upon the
consummation of the Investment by the Borrower or any of its Subsidiaries of the
membership interests issued by the Project Nathan Sub into the Project Nathan
Joint Venture in accordance with Section 7.8(t).”

(g)Section 10 (Miscellaneous).  Section 10 of the Credit Agreement is hereby
amended by adding a new Section 10.22 to read as follows:

“10.22Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

3

 

--------------------------------------------------------------------------------

 

(b)

the effects of any Bail-In Action on any such liability, including, if
applicable: 

 

(i)

a reduction in full or in part or cancellation of any such liability;

 

(ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)

the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.”

section 3Effectiveness.  This Amendment shall become effective as of the date
(the “First Amendment Effective Date”) on which all of the following conditions
precedent have been satisfied or waived:

(a)Amendment.  The Administrative Agent shall have received a counterpart of
this Amendment, executed and delivered by a duly authorized officer of each of
the Borrowers, the Required Lenders and the Administrative Agent.

(b)Representations and Warranties and No Default. The Administrative Agent shall
have received a certificate, dated as of the First Amendment Effective Date and
signed by a Responsible Officer of each Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 5.2 of the Credit
Agreement as of such date (it being understood that the reference in clause (b)
of Section 5.2 of the Credit Agreement to “after giving effect to the extensions
of credit requested to be made on such date” shall be deemed to be a reference
to “after giving effect to the effectiveness of this Amendment”).

(c)Fees.

(i)The Administrative Agent shall have received, for the account of each Lender
who executes and delivers the Amendment prior to the Amendment Effective Date, a
consent fee equal to 0.03% of the aggregate principal amount of the outstanding
Term Loans and Revolving Commitments held by each Lender as of the Amendment
Effective Date; and

(ii)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the First Amendment Effective Date for which invoices
have been presented, including all reasonable out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.

section 4Continuing Effect of the Credit Agreement.  This Amendment shall not
constitute an amendment of any other provision of the Credit Agreement not
expressly referred to herein and shall not

4

 

--------------------------------------------------------------------------------

be construed as a waiver or consent to any further or future action on the part
of any Borrower that would require a waiver or consent of the Lenders or the
Administrative Agent.  Except as expressly amended hereby, the provisions of the
Credit Agreement and each other Loan Document are and shall remain in full force
and effect. The Borrowers and the other parties hereto acknowledge and agree
that this Amendment shall constitute a Loan Document. 

section 5Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single instrument.  Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.

section 6GOVERNING LAW; WAIVER OF JURY TRIAL.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.  EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 10.18 OF THE
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

section 7Expenses.  The Borrower agrees to pay or reimburse the Administrative
Agent for all of its reasonable out-of-pocket costs and expenses incurred in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

[remainder of page intentionally left blank]

5

 

--------------------------------------------------------------------------------

EXHIBIT 10.4

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC., as Borrower

 

 

By: /s/ Richard J. Poulton
Name:  Richard J. Poulton
Title:  President

ALLSCRIPTS HEALTCHARE, LLC, as Co-Borrower

 

 

By: /s/ Richard J. Poulton
Name: Richard J. Poulton
Title:  President

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender

 



By: /s/ Krys Szremski
Name:  Krys Szremski
Title: Executive Director

BANK OF AMERICA, N.A., as a Lender

By: /s/ Linda Alto

Name: Linda Alto

Title: SVP

 

 

BMO HARRIS BANK, N.A., as a Lender

 

 

By: /s/ Henry Munez

Name: Henry Munez

Title: Managing Director

 

 

 

 

 

 

[Signature Page to Amendment]

--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender

 

 

By: /s/ Darran Wee

Name: Darran Wee

Title: Senior Vice President

 

 

COMPASS BANK, as a Lender

 

 

By: /s/ Charles Randolph

Title: Senior Vice President

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

By: /s/ Marcus M. Tarkington

Name: Marcus M. Tarkington

Title: Director

 

By: /s/ Scottye Lindsey

Name: Scottye Lindsey

Title: Director

 

 

FIFTH THIRD BANK, as a Lender

 

 

By: /s/ Nathaniel E. Sher

Name: Nathaniel E. Sher

Title: Vice President

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

By: /s/ Marc Evans

Name: Marc Evans

Title: Vice President

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By: /s/ Patrick Flaherty

Name: Patrick Flaherty

2

 

--------------------------------------------------------------------------------

Title: Managing Director

 

 

The PrivateBank and Trust Company, as a Lender

 

 

By: /s/ Christopher O’Hara

Name: Christopher O’Hara

Title: Managing Director

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

By: /s/ Eric D. Koppelson

Name: Eric D. Koppelson

Title: Authorized Signatory

 

 

SUNTRUST BANK, as a Lender

 

 

By: /s/ Hays Wood

Name: Hays Wood

Title: Vice President

 

 

US Bank, National Association as a Lender

 

 

By: /s/ Michael West

Name: Michael West

Title: Senior Vice President

 

 

Wells Fargo Bank, N.A., as a Lender

 

 

By: /s/ Brad Blakely

Name: Brad Blakely

Title: Vice President

 

 

Village Bank & Trust

 

 

By: /s/ Roy F. Picciuca

Name: Roy F. Picciuca

Title: Executive Vice President

 

3

 